Case 20-20536-GLT       Doc 60    Filed 07/10/20 Entered 07/10/20 09:59:00              Desc Main
                                  Document     Page 1 of 3



                    IN THE UNITED STATES BANKRUPTCY COURT
                   FOR THE WESTERN DISTRICT OF PENNSYLVANIA

IN RE:                                               Case No. 20-20536-GLT
SANDRA L. ADAMS,
               Debtor.                               Chapter 13
GREENVIEW COURT OWNERS
                                                     Hearing Date and Time:
ASSOCIATION, INC.
                                                     July 27, 2020 at 9:00 AM
                Movant.
     v.
SANDRA L. ADAMS,

       and

RONDA J. WINNECOUR, ESQUIRE,
TRUSTEE,
               Respondents.


        OBJECTION OF GREENVIEW COURT OWNERS ASSOCIATION, INC.
              TO CONFIRMATION OF THE DEBTOR’S AMENDED
                  CHAPTER 13 PLAN DATED JUNE 30, 2020

       Movant, Greenview Court Owners Association, Inc. (hereinafter referred to as the

“Association” or “Movant”) by and through its attorneys, Thomas H. Ayoob III & Associates, LLC,

Thomas H. Ayoob, III, Esquire, and Matthew Junker, Esquire, hereby objects to confirmation of the

Debtors’ Amended Chapter 13 Plan Dated June 30, 2020 (the “Plan”), averring as follows:

       1.     Movant is a condominium association, which is organized and governed by the

“Declaration of Condominium for Greenview Court” (the “Declaration”) as recorded in the

Recorder’s Office of Butler County at Instrument Number 20010112000964.

       2.     Debtor, Sandra L. Adams is an owner of property located at 101 Greenview Court,

Gibsonia, PA 15044 (the “Property”).

       3.     The Property is subject to the Declaration, and pursuant to the Declaration, Debtor is

a member of the Association.



{00213231 / 1}
Case 20-20536-GLT           Doc 60     Filed 07/10/20 Entered 07/10/20 09:59:00             Desc Main
                                       Document     Page 2 of 3



        4.        Article XIV of the Declaration and the Uniform Condominium Act (the “Act”) at 68

Pa. C.S.A. § 3315 require the Debtor to pay fees, assessments, and charges owed to the Association.

        5.        Association assessments are secured liens on real property pursuant to the Declaration

and the Act at 68 Pa. C.S.A. § 3315.

        6.        On March 26, 2020, Movant filed an Amended Proof of Claim in the amount of

$75,095.49.

        7.        The Plan currently proposes payment to Movant in the amount of $75,095.00 for pre-

petition arrears. A copy of the Plan is attached hereto as Exhibit “A’.

        8.        The Plan provides for payments over a period of eighty-four (84) months, which is

seven (7) years.

        9.        Pursuant to 11 U.S.C. § 1322(d), the maximum period of a Chapter 13 bankruptcy is

five (5) years.

        10.       Debtor is also responsible for quarterly condominium association assessments to the

Movant in the amount of $1,350.00, which equates to $450.00 on a monthly basis.

        11.       The Plan fails to cure the delinquency and to provide for maintenance of payments

pursuant to 11 U.S.C. § 1322(b)(5).

        12.       The Plan violates 11 U.S.C. § 1322(d) by providing for a payment period in excess of

five (5) years.

        13.       The Plan violates 11 U.S.C. § 1325(a)(5)(B)(ii) by not providing for Movant to

receive the full value of its claim.

        14.       Additionally, Debtor has made no payments on ongoing post-petition Association

assessments.

        15.       Movant objects to the Plan as it is underfunded, is for an impermissible term, and




{00213231 / 1}
Case 20-20536-GLT        Doc 60    Filed 07/10/20 Entered 07/10/20 09:59:00            Desc Main
                                   Document     Page 3 of 3



does not provide for full payment of arrears or for payment for ongoing Association assessments to

Movant. The Plan should be amended to provide for payment over a maximum term of five (5) years

and to fully fund and pay the arrears identified in Movant’s Proof of Claim and ongoing Association

assessments to Movant or confirmation should be denied.

       WHEREFORE, Greenview Court Owners Association, Inc. respectfully requests that this

Honorable Court deny confirmation of the Debtors’ Amended Chapter 13 Plan Dated June 30, 2020,

absent a modification to the Plan to provide for payment over a maximum term of five (5) years, to

include full payment owed to Greenview Court Owners Association, Inc. as identified in its Proof of

Claim, and to include payment of ongoing monthly condominium association assessments to

Greenview Court Owners Association, Inc. in the amount of $450.00.

                                             Respectfully submitted,

                                             THOMAS H. AYOOB III & ASSOCIATES, LLC

                                             By:     /s/ Matthew Junker
                                                     Matthew Junker, Esquire
                                                     Pa. I.D. 312356
                                                     Thomas H. Ayoob, III, Esquire
                                                     Pa. I.D. 63571
                                                     710 Fifth Avenue, Suite 2000
                                                     Pittsburgh, PA 15219
                                                     Telephone: (412) 208-3000
                                                     Facsimile: (412) 208-3001
                                                     Counsel for Greenview Court Owners
                                                     Association, Inc.




{00213231 / 1}
